Putnam Investments One Post Office Square Boston, MA 02109 November 2, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Funds Trust (Reg. Nos. (333-515) (811-07513), on behalf of its Putnam International Growth and Income Fund and Putnam Small CapGrowth Fund series Post-Effective Amendment No. 97 to Registration Statement on Form N-1A (the Amendment) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectuses and Statements of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 97 to the Funds Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on October 28, 2009. Comments or questions concerning this certificate may be directed to Anne Marie Duffy at 1-800-225-2465, ext.4824. Very truly yours, Putnam Funds Trust By: /s/ Charles E. Porter Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison cc: Ropes and Gray
